 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      JEFFREY M.B.,1                               Case No. 5:20-cv-00704-DSF-JC
11
                                Plaintiff,         ORDER ACCEPTING FINDINGS,
12                                                 CONCLUSIONS, AND
                        v.                         RECOMMENDATIONS OF UNITED
13                                                 STATES MAGISTRATE JUDGE
14    ANDREW SAUL, Commissioner
      of Social Security,
15
16                             Defendant.
17          The Court has conducted the review required by 28 U.S.C. § 636 and accepts
18 the findings, conclusions and recommendation of the Magistrate Judge reflected in
19 the March 17, 2021 Report and Recommendation of United States Magistrate
20 Judge (“Report and Recommendation”). The Court approves and accepts the
21 Report and Recommendation.
22          IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
23 Social Security is reversed and the matter is remanded for further administrative
24 action consistent with the Report and Recommendation; and (2) Judgment be
25 entered accordingly.
26
27          1
             Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order, the
 2 Report and Recommendation, and the Judgment on counsel for the parties.
 3        LET JUDGMENT BE ENTERED ACCORDINGLY.
 4
     DATED: April 22, 2021
 5
 6                                ________________________________________
 7                                HONORABLE DALE S. FISCHER
                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        2
